Citation Nr: 1029417	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  10-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of torn ligament of the left foot and fractured left 
ankle.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a right 
Achilles tendon disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a low 
back disorder.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).

5.  Entitlement to an increased rating for the service connected 
osteoarthritis of the right knee; for the period prior to October 
8, 2009, a rating in excess of 10 percent; for the period 
beginning October 8, 2009, a rating in excess of 20 percent.

6.  Entitlement to a rating in excess of 10 percent for the 
service connected degenerative changes of the left knee.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 
1980. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs Regional Office (RO) in Winston Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


REMAND

In his January 2010 Substantive Appeal (VA Form 9), the Veteran 
requested a video conference hearing before the Board.  Inasmuch 
as the requested hearing has not been scheduled and the Veteran 
has not withdrawn his request, the case must be returned to the 
RO to schedule a video conference hearing for the Veteran.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center, for the following action:

The RO schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge in accordance with his advanced 
docket number.  

No action is required of the Veteran until he is otherwise 
notified.



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


